internal_revenue_service number release date index number ---------------- -------------------------------------------- ------------------------------------ ----------------------- ------------------------- --------------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------ id no ------------- telephone number --------------------- refer reply to cc tege eb hw plr-114668-06 date date ------------- ------------------------------------------------------------- ------------------------------------------------------------- legend taxpayer ------------------------------------------------- plan state dear ------------- this is in reply to your letter dated date in which you request a ruling on behalf of taxpayer taxpayer is a governmental entity and political_subdivision of state taxpayer proposes to adopt the plan to allow eligible employees to elect to have contributions made to the plan in lieu of regular compensation or accrued leave or both to pay for medical_expenses after retirement as proposed taxpayer’s employees will have the option to have contributions made to the plan in lieu of receiving a portion of regular compensation or accrued leave or both contributions will be pursuant to an election once the election is made the plan provides that the election is irrevocable it cannot be reversed or revoked by the employee and the employee cannot receive cash refunds of the contributions plr-114668-06 employees will have days from initial eligibility within which to make a one-time irrevocable election to participate in the plan employees who have not previously elected to participate will have an annual period of days in which to make a one- time irrevocable election taxpayer contributions of regular compensation pursuant to the employee’s election will begin either on the first day of the month following the initial 30-day election_period or the first day of the calendar_year following the annual 30-60-day election_period taxpayer contributions of the value of accrued leave to the plan pursuant to an employee’s election will be made after the election upon termination of the employee’s employment with taxpayer employees will be permitted to irrevocably elect to have taxpayer contribute a percentage of their regular compensation to the plan such contribution will reduce compensation otherwise payable to the employees the value of accrued leave up to a total of hours will be permitted to be made to the plan all contributions will be fully vested at all times and held in trust by plan retirees who participate in plan will be able to use their accounts only to pay for medical_expenses described in sec_213 of the internal_revenue_code the code except for long term care expenses plan allows amounts remaining after a participant’s death to be available for use by the surviving_spouse dependents or other beneficiaries sec_61 provides that except as otherwise provided in subtitle a gross_income includes compensation_for services including fees commissions fringe_benefits and similar items sec_1_61-21 and of the income_tax regulations state that a fringe benefit provided in_connection_with_the_performance_of_services shall be considered to have been provided as compensation to the person performing such services sec_106 of the code provides that the gross_income of an employee does not include employer-provided coverage under an accident_or_health_plan sec_1_106-1 of the regulations provides that the gross_income of an employee does not include contributions which the employee’s employer makes to an accident_or_health_plan for compensation through insurance or otherwise for personal injuries or sickness to the employee or the employee’s spouse or dependents part i of notice_2002_45 2002_2_cb_93 describes the tax treatment of health reimbursement arrangements hras the notice explains that a tax-favored hra is an arrangement that is paid for solely by the employer and not pursuant to a salary reduction election or otherwise under a sec_125 cafeteria_plan reimburses the employee for medical_care expenses as defined in sec_213 incurred by the employee or by the employee’s spouse or dependents and provides plr-114668-06 reimbursements up to a maximum dollar amount with any unused portion of that amount at the end of the coverage period carried forward to subsequent coverage periods part iv of notice_2002_45 emphasizes that employer contributions to an hra may not be attributable to salary reduction or otherwise provided under a sec_125 cafeteria_plan an accident_and_health_plan funded pursuant to salary reduction is not an hra and is subject_to the rules under sec_125 see also revrul_2002_41 2002_2_cb_75 revrul_2005_24 2005_1_cb_892 revrul_2006_36 2006_36_irb_353 under sec_125 unused contributions at the end of a coverage period may generally not be carried forward and used in subsequent coverage periods revrul_75_539 1975_2_cb_45 describes two labor contracts contract a provides that upon retirement an employee will receive a portion of accumulated unused sick leave credits as a cash payment or at the election of the employee the payment may be applied to continue the employee’s participation in the employer’s health plan contract b provides that the value of a portion of the accumulated unused sick leave credits will be used to pay for continued participation in the employer’s health plan revrul_75_539 holds that under contract a the value of unused accumulated sick leave credits used to continue health coverage is constructively received by the retired employee under sec_451 of the code and therefore is includible in the retired employee’s gross_income under contract a the amount of the premium payments is considered an employee contribution out of salary and not a contribution by the employer under sec_106 of the code however under contract b the value of unused accumulated sick leave credits which may not be received in cash is not constructively received by the retired employee but is a contribution by the employer to the employer’s health plan that is excludable from the retired employee’s gross_income under sec_106 of the code rev_rul describes a health_reimbursement_arrangement situation of the ruling states that when an employee retires the employer automatically and on a mandatory basis as determined under the plan contributes an amount to the reimbursement plan equal to the value of all or a portion of the retired employee’s accumulated unused vacation and sick leave relying on revrul_75_539 the ruling concludes that the reimbursement plan described in situation is an hra that meets the requirements for tax-favored treatment revrul_2006_36 describes a health_reimbursement_arrangement under the arrangement unused reimbursement amounts are paid as reimbursement of the substantiated medical_care expenses of a beneficiary designated by the employee other than the spouse and dependents of the employee the ruling holds that amounts paid under the reimbursement arrangement are not excludable from gross_income revrul_2006_36 is effective for plan years beginning after date plr-114668-06 based on the representations made and authorities cited above we conclude that pursuant to employees’ elections contributions that are made to the plan in lieu of employees receiving a portion of their regular compensation or accrued leave or both are not excludable from employees’ gross_income under sec_106 of the code contributions to the plan are includable in employees’ gross_income under sec_61 of the code no opinion is expressed as to the federal tax consequences of the transaction under any other section of the code or statute other than those specifically stated above this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely harry beker branch chief health and welfare branch office of associate chief_counsel division counsel tax exempt government entities
